DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1 and 2, filed June 28, 2021, with respect to claims 1-7, 10-16 and 18-24 have been fully considered and are persuasive.  The rejection of April 8, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 10-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 14, 21 and 22, the prior art of record does not teach or render obvious a liquid electrostatic ink developer assembly comprising, in combination with the other claimed limitations, having the uniquely distinct features of 
“a cured surface coating disposed on the inner layer, the cured surface coating comprising a cured polyurethane resin formed from a polyol; a hydroxyl- terminated polysiloxane with hydroxyl groups at both ends; and a polyisocyanate, and forming an outermost layer of the developer roller,” [emphasis added]. Claims 2-7, 10-13, 15, 16, 18-20, 23 and 24 are considered allowable by virtue of their dependence on claims 1 and 14 respectively.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852